Name: Commission Regulation (EC) No 1380/1999 of 25 June 1999 amending Regulation (EC) No 1304/1999 fixing export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 26. 6. 1999L 162/62 COMMISSION REGULATION (EC) No 1380/1999 of 25 June 1999 amending Regulation (EC) No 1304/1999 fixing export refunds on fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as last amended by Regulation (EC) No 857/1999 (2), and in particular Article 35(1) thereof, Whereas Commission Regulation (EC) No 2190/96 (3), as last amended by Regulation (EC) No 1303/1999 (4), lays down detailed rules for the application of export refunds on fruit and vegetables; Whereas Commission Regulation (EC) No 1304/1999 (5) sets the export refunds on fruit and vegetables; Whereas the term of validity of A2 licences should be set at three months; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Article 1(3) of Regulation (EC) No 1304/1999 is replaced by the following: 3. Without prejudice to the application of Article 4(5) of Regulation (EC) No 2190/96, the term of validity of A1 and A2 licences shall be three months.' Article 2 This Regulation shall enter into force on 26 June 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. (2) OJ L 108, 27.4.1999, p. 7. (3) OJ L 292, 15.11.1996, p. 12. (4) OJ L 155, 22.6.1999, p. 29. (5) OJ L 155, 22.6.1999, p. 30.